DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Objections and Rejections pending
since the Office Action mailed on November 23, 2021

All of the claim objections are withdrawn.

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 112(d) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.



Claim Objections

Claims 1, 16, 18, and 25 are objected to because of the following informalities:    
a) in claim 1, line 5, “top conductor” should be replaced with 
-- a top conductor --.

b) in claim 1, line 6, the word – in – should be inserted between “are” and “total”.

c) in claim 16, line 2, “mixture of said.” should be replaced with 
– mixture thereof. --

d) in claim 18, line 4, “top conductor” should be replaced with 
-- a top conductor --.

e) in claim 18, line 5, the word – in – should be inserted between “are” and “total”.

f) in claim 18, line 10, the word – a – should be inserted between “with” and “bottom”.

g) in claim 25, line 2, “mixture of said.” should be replaced with 
 – mixture thereof. --


Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 10 depends from both claim 1 and claim 9.  Accordingly, the claim has not been further treated on the merits.

Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 22 depends from both claim 18 and claim 22.  Accordingly, the claim has not been further treated on the merits.




Appropriate correction is required.




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 18 recites “. . . .; and one or more micro-cavities are formed bottomed with bottom conductor layer penetrating up through the rest of said thin film stack layers, . . . .”  The Examiner has not found support in the original disclosure for such a bottom conductor layer. 









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 9-11, 13, 16, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 1 recites the limitation " one or more working electrodes are selected from said top conductor layer…" in line 8.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of working electrodes in the claim.  Moreover, it is not clear how  one or more working electrodes (plural) can be selected from the top conductor layer, which is a single layer.  Perhaps Applicant meant that -- said top layer is selected as a working electrode --.

b) claim 1 recites the limitation " one or more reference electrodes are selected from said lower conductor layer…" in line 9.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of reference electrodes in the claim. Perhaps Applicant meant that – one or more lower conductor layers is selected as a reference electrode --.


c) claim 1 recites the limitation " one or more counter electrodes are selected from unselected said lower conductor layers…" in line 10.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of counter electrodes in the claim. Perhaps Applicant meant that – one or more unselected lower conductor layers is selected as a counter electrode --.

 d) claim 1, last two lines, recites “. . . ., but not to over the top of said top insulator layer.”  This clause is somewhat ambiguous.  The Examiner suggests instead 
-- . . . ., but the liquid or gel electrolyte does not extend over the top of said top insulator layer. –

e) claim 18 recites the limitation " one or more working electrodes are selected from said top conductor layer…" in line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of working electrodes in the claim.  Moreover, it is not clear how  one or more working electrodes (plural) can be selected from the top conductor layer, which is a single layer.  Perhaps Applicant meant that -- said top layer is selected as a working electrode --.

f) claim 18 recites the limitation " one or more reference electrodes are selected from said lower conductor layer…" in line 8.  There is insufficient antecedent 


g) claim 18 recites the limitation “. . . .; and one or more micro-cavities are formed bottomed with bottom conductor layer penetrating up through the rest of said thin film stack layers, . . . .” in line 10.  It is not clear what is meant.  Does Applicant mean that the bottom of one or more micro-cavities are formed with a bottom conductor layer penetrating up through the rest of said thin film stack layers?  Note that the Examiner does not say that this interpretation is supported by Applicant’s original disclosure only that it is clearer to him.


h) claim 18 recites the limitation " one or more counter electrodes are selected from unselected said lower conductor layers…" in line 9.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of counter electrodes in the claim. Perhaps Applicant meant that – one or more unselected lower conductor layers is selected as a counter electrode --.


i) claim 18, last two lines, recites “. . . ., but not to over the top of said top insulator layer.”  This clause is somewhat ambiguous.  The Examiner suggests instead 




j) claim 23 recites the limitation "said conductor compound " in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 26, 2022